1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.
	With respect to claims 28 and 31-33, in view of the use of “consisting of” language to define the process steps in the product-by-process claims, the claimed solution of degarelix will comprise degarelix and acetic acid in the same proportions as they are present in the lyophilized degarelix drug substance used to prepare the solution of degarelix.  These proportions, on a weight basis, range from about 4.5 to 10.0 parts acetic acid, and from about 80 to 95.5 parts degarelix.  Converted to a mole basis, the claims embrace acetic acid:degarelix ratios ranging from about 1.27 to about 3.47.  These molar proportions are significantly higher than the 1:1 molar ratio taught by Petri et al (U.S. Patent Application Publication 2011/0039787) for its degarelix acetate salt, and there is no motivation or other type of suggestion in the prior art of record to add further acetic acid to the degarelix acetate salts taught by Petri et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	A copy of Information Disclosure Statement filed January 21, 2021, with corrected date information for certain of the NPL references, is attached to this Office action.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 19, 2022